J-S69035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SCHNEIDER CHINE,

                            Appellant                No. 534 EDA 2015


                Appeal from the PCRA Order of February 27, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000096-2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND OLSON, J.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 29, 2015

       Appellant, Schneider Chine, appeals from the order entered on

February 27, 2015 in the Criminal Division of the Court of Common Pleas of

Philadelphia County that dismissed Appellant’s petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. In addition,

counsel has filed a petition to withdraw from further representation and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).1           Upon


____________________________________________


1
  Counsel filed a brief pursuant to Anders, apparently in the mistaken belief
that an Anders brief is required where counsel seeks to withdraw on appeal
from the denial of PCRA relief. A Turner/Finley no-merit letter, however, is
the appropriate filing. See Commonwealth v. Turner, 544 A.2d 927 (Pa.
1988); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
banc). However, because an Anders brief provides greater protection to a
defendant, this Court may accept an Anders brief in lieu of a Turner/Finley
(Footnote Continued Next Page)
J-S69035-15


review, we grant counsel’s petition to withdraw and affirm the dismissal of

Appellant’s PCRA petition.

        The PCRA court summarized the facts as follows:

        On October 28, 2008, [Appellant] shot the victim, Jaleel Thomas,
        two times in the back of the head.2 Shortly before the fatal
        shooting, the victim’s brother, Shawn Thomas, received a call
        from a friend, Jude Lundi, indicating that he had been robbed by
        a friend of Jaleel and Shawn Thomas. The victim and his brother
        then went to Jude’s house on 2nd and Albanus in an effort to
        resolve the situation. Upon arrival, Shawn and Jaleel Thomas
        saw Jude Lundi, Javon Gateward (AKA Rackles), and [Appellant]
        (AKA S-Dot), outside of Jude’s house on 2nd and Albanus. The
        five men began talking and Shawn Thomas explained that he
        knew the suspected perpetrator of the robbery, but that he did
        not intend to tell Jude, Rackles, or [Appellant] where they could
        find the robber. At this point, [Appellant] became angry with
        Shawn Thomas and his brother, the victim herein, because they
        would not summon the robber or tell the men where he could be
        located.

        Shawn Thomas and [Appellant] then got into a verbal argument
        during which Shawn Thomas challenged [Appellant to] a fight.
        No fight ensued because the victim calmed his brother down and
        told him to “chill.” Shawn Thomas then asked his brother for the
        keys to the car, but [Appellant] said, “Fuck that.” And pulled a
        black revolver from somewhere under his clothing.        Shawn
        Thomas then tapped his brother Jaleel, who had his back to
        [Appellant] and did not see that [Appellant] had pulled out a
        gun, after which he began to run from [Appellant]. As Shawn
        ran, he heard one gun shot, followed by a brief pause, and then
        two more shots. Although one shot missed, two of them stuck
        the victim in the back of his head, killing him.


                       _______________________
(Footnote Continued)

no-merit letter. Commonwealth v. Widgins, 29 A.3d 816, 817 (Pa. Super.
2011).
2
    The victim was also referred to as having the last name “Loving.”



                                            -2-
J-S69035-15


     Shawn Thomas ran across the street in the direction of 3 rd Street
     to hide behind a car. Within seconds, Shawn poked his head out
     around the car to look for his brother, Jaleel, and saw him lying
     on the ground. Additionally, Shawn Thomas heard [Appellant]
     say, “Yeah, pussy, boom, boom.” At that point, Shawn rushed
     back over to his brother as the three men, Jude Lundi, Rackles,
     and [Appellant] fled the scene in the direction of 2 nd Street and
     eventually got into a vehicle that was driven away. The police
     then arrived and the victim was taken to Albert Einstein Medical
     Center, where he was pronounced dead at approximately 8:10
     p.m. on October 29, 2008. An autopsy was performed during
     which the cause of death was deemed to be two gunshot wounds
     to the back of the head.

     [Appellant] was arrested pursuant to an arrest warrant on
     November 20, 2008. Once in police custody, he agreed to give
     police a statement. In it, he stated that he thought that when
     the victim went to retrieve his car keys, he was doing so to give
     them to his brother, who then was going to retrieve a gun from
     the brothers’ car[. Appellant based this belief on the fact that
     when Jaleel] asked for the keys, he said he wanted them to get
     a “burner” (gun). [Appellant], then admitted that he fired three
     shots at the back of the victim’s head; the first missed but the
     second two hit the victim. [Appellant] testified at trial and
     repeated that he shot the victim in self-defense.

     [Appellant] was found guilty of first-degree murder and
     possessing instruments of crime, generally, following a jury
     trial[.]   On February 7, 2011, [Appellant] received the
     mandatory sentence of life imprisonment without parole on the
     first-degree murder conviction and a concurrent sentence of two
     and one-half to five years’ incarceration on the weapons offense.
     Following imposition of sentence, [Appellant] filed a post-
     sentence motion which th[e trial c]ourt denied without a hearing.
     [Appellant] thereafter filed a [direct] appeal[.]

     On February 13, 2012, the Superior Court issued an opinion and
     order affirming the judgment of sentence. Commonwealth v.
     Chine, 40 A.3d 1239 (Pa. Super. 2012). [Appellant] filed a
     petition for allowance of appeal, which the Pennsylvania
     Supreme Court denied on March 12, 2013. Commonwealth v.
     Chine, 63 A.3d 773 (Pa. 2013).




                                   -3-
J-S69035-15


       On November 5, 2013, [Appellant] filed a counseled petition
       pursuant to the PCRA].        Th[e PCRA c]ourt, after carefully
       reviewing the various filings filed by the parties[,] determined
       that the claim raised by [Appellant] lacked merit and did not
       warrant a hearing. On December 9, 2014, th[e PCRA c]ourt
       [issued] a Pa.R.Crim.P. 907 notice of intent to dismiss. No
       response was filed and on January 13, 2015, th[e PCRA c]ourt
       issued an order denying [Appellant] post-conviction collateral
       relief. Following the dismissal of his PCRA petition, petitioner
       filed pro se a notice of appeal.3

PCRA Court Opinion, 3/11/15, at 1-4 (footnotes in original).

       On appeal, Appellant’s counsel raises a single issue for our review:

       WHETHER THERE ARE ANY ISSUES OF ARGUABLE MERIT THAT
       COULD BE RAISED ON APPEAL PRESENTLY BEFORE THIS COURT
       AND WHETHER THE APPEAL IS WHOLLY FRIVOLOUS?

Turner/Finley Brief at 4.

       Prior to reviewing the merits of this appeal, we first decide whether

counsel fulfilled the procedural requirements for withdrawing as counsel.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012).                As we

have explained:

         Counsel petitioning to withdraw from PCRA representation
         must proceed ... under Turner, supra and Finley, supra
         and must review the case zealously.           Turner/Finley
         counsel must then submit a “no-merit” letter to the trial
         court, or brief on appeal to this Court, detailing the nature
         and extent of counsel's diligent review of the case, listing
         the issues which petitioner wants to have reviewed,
____________________________________________


3
  It is noted that PCRA counsel was not relieved as counsel nor did he move
to be relieved. See Pa.R.Crim.P. 120. Th[e PCRA c]ourt has [] ascertained
that [Appellant] does not have sufficient funds to retain counsel and directed
that counsel be appointed to represent him [on] appeal.




                                           -4-
J-S69035-15


        explaining why and how those issues lack merit, and
        requesting permission to withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no merit” letter/brief; (2) a copy of counsel's petition to
        withdraw; and (3) a statement advising petitioner of the
        right to proceed pro se or by new counsel.

                            *         *           *

        Where counsel submits a petition and no-merit letter that ...
        satisfy the technical demands of Turner/Finley, the court—
        trial court or this Court—must then conduct its own review
        of the merits of the case. If the court agrees with counsel
        that the claims are without merit, the court will permit
        counsel to withdraw and deny relief.

Id.

      Here, counsel satisfied all of the above procedural requirements and

Appellant did not respond to counsel’s request to withdraw.       Thus, having

concluded that counsel's petition to withdraw is Turner/Finley compliant,

we now undertake our own review of the case to consider whether the PCRA

court erred in dismissing Appellant's petition.

      In reviewing the denial of PCRA relief,

      we examine whether the PCRA court's determination is
      supported by the record and free of legal error. To be entitled to
      PCRA relief, an appellant must establish, by a preponderance of
      the evidence, that his conviction or sentence resulted from one
      or more of the enumerated errors in 42 Pa.C.S.A. § 9543(a)(2);
      his claims have not been previously litigated or waived, id. §
      9543(a)(3); and the failure to litigate the issue prior to or during
      trial or on direct appeal could not have been the result of any
      rational, strategic, or tactical decision by counsel.         Id. §
      9543(a)(4).




                                     -5-
J-S69035-15


Commonwealth v. Montalvo, 2015 WL 1888580, at *7 (Pa. 2015)

(quotations, ellipsis and some citations omitted).

      We carefully reviewed the certified record, the appellate submissions

of the parties, and the opinion of the PCRA court. Based upon our review,

we are satisfied that the PCRA court correctly determined that there is no

merit to the sole issue discussed by counsel for Appellant.     As the PCRA

court adequately and accurately addressed this claim, we adopt the PCRA

court’s reasons as our own.     We are also convinced by our independent

review of the record that there are no other issues of arguable merit in this

case. Hence, we grant counsel’s petition to withdraw and affirm the order of

the PCRA court.

      Order affirmed. Counsel’s petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2015




                                     -6-